Name: 98/269/EC: Commission Decision of 7 April 1998 concerning the withdrawal of authorisations for plant protection products containing dinoterb as an active substance (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  means of agricultural production;  marketing
 Date Published: 1998-04-21

 Avis juridique important|31998D026998/269/EC: Commission Decision of 7 April 1998 concerning the withdrawal of authorisations for plant protection products containing dinoterb as an active substance (Text with EEA relevance) Official Journal L 117 , 21/04/1998 P. 0013 - 0014COMMISSION DECISION of 7 April 1998 concerning the withdrawal of authorisations for plant protection products containing dinoterb as an active substance (Text with EEA relevance) (98/269/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EEC) No 3600/92 of 11 December 1992 laying down the detailed rules for the implementation of the first stage of the programme of work referred to in Article 8(2) of Council Directive 91/414/EEC concerning the placing of plant protection products on the market (1), as last amended by Regulation (EC) No 1199/97 (2), and in particular Article 7(3a) thereof,Whereas Commission Regulation (EC) No 933/94 (3), as last amended by Regulation (EC) No 2230/95 (4), has laid down the active substances of plant protection products and designated the rapporteur Member States for the implementation of Regulation (EEC) No 3600/92;Whereas dinoterb was one of the 90 active substances covered by the first stage of the work programme provided for in Article 8(2) of Council Directive 91/414/EEC (5);Whereas for this substance the sole notifier concerned formally submitted to the designated rapporteur Member State information as required pursuant to Article 6(1) of Regulation (EEC) No 3600/92 to support the inclusion of an active substance in Annex I to Directive 91/414/EEC;Whereas in accordance with Article 7(1)(c) of Regulation (EEC) No 3600/92 the designated rapporteur Member State submitted to the Commission a report of its assessment of the information provided;Whereas the sole notifier informed the Commission and the rapporteur Member State that it no longer wished to participate in the programme of work for this active substance; whereas therefore important parts of the information required will not be submitted;Whereas on the basis of the available information a conclusion can already be drawn that for this active substance the requirements of Directive 91/414/EEC, with regard to in particular human health protection, cannot be fully satisfied under the proposed conditions of use and therefore cannot be included in Annex I to the Directive;Whereas this Decision does not prejudice measures of Member States to grant a period of grace for disposal, storage, placing on the market and use of existing stocks in accordance with the provisions of Article 4(6) of Directive 91/414/EEC;Whereas this Decision does not prejudice any action the Commission may undertake for this active substance within the framework of Council Directive 79/117/EEC (6);Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DECISION:Article 1 The Member States shall ensure:1. that authorisations for plant protection products containing dinoterb are withdrawn within a period of 6 months from the date of the present Decision;2. that from the date of the present Decision no authorisations for plant protection products containing dinoterb will be granted or renewed under the derogation provided for in Article 8(2) of Directive 91/414/EEC.Article 2 This Decision is addressed to the Member States.Done at Brussels, 7 April 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 366, 15. 12. 1992, p. 10.(2) OJ L 170, 28. 6. 1997, p. 19.(3) OJ L 107, 28. 4. 1994, p. 8.(4) OJ L 225, 22. 9. 1995, p. 1.(5) OJ L 230, 19. 8. 1991, p. 1.(6) OJ L 33, 8. 2. 1979, p. 36.